DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-14, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messmer et al. (US Pub. 2012/0315011), herein referenced as Messmer.
Regarding claim 1, Messmer discloses “A video processing method, for an electronic device, the electronic device comprising a screen ([0034], i.e., display may be a flat panel display), the method comprising: 
obtaining a target video segment, the target video segment being one of a plurality of video segments pre-divided according to an obtained video file scheduled for playing ([0010]-[0011], [0039], [0086], [0115], Fig. 2A, i.e., an upcoming scene with accompanying metadata to control and/or process video data for the display); 
configuring a video enhancement parameter for the target video segment ([0010]-[0011], [0039], [0066], [0074], i.e., metadata is received with the video data to adjust the video data for display); 
performing a video enhancement process on the target video segment according to the video enhancement parameter; and displaying the enhanced target video segment on the screen.” ([0010]-[0011], [0035], [0039], [0066], [0073]-[0074], Fig. 2A, i.e., metadata is used by the display subsystem to process video data for the display of the upcoming scene).
Regarding claim 13, Messmer discloses “wherein the configuring the video enhancement parameter for the target video segment comprises: obtaining identification of the target video segment; and obtaining, based on the identification of the target video segment and a predefined corresponding relationship of the identification and the video enhancement parameter, the video enhancement parameter corresponding to the identification of the target video segment.” ([0028], [0039], [0075]-[0077],  [0086], [0088]-[0089], Figs. 7-8, i.e., metadata for an upcoming scene is received in one or more video frames preceding such scene).
Regarding claim 14, Messmer discloses “wherein the performing the video enhancement process on the target video segment according to the video enhancement parameter comprises: performing an image parameter optimization on the target video segment according to the video enhancement parameter, wherein the image parameter optimization is used for optimizing video quality of the target video segment.” ([0035], [0061 i.e., metadata may define parameters including gamut and other characteristics of a reference display and other director creative intent settings).
Regarding claim 18, Messmer discloses “An electronic device, comprising: a screen ([0034], i.e., display may be a flat panel display); at least one processor; and at least one memory comprising program codes, wherein the at least one memory and the program codes are configured to, with the at least one processor ([0066], [0105], Fig. 9), cause the electronic device to perform: 
obtaining a target video segment, the target video segment being one of a plurality of video segments pre-divided according to an obtained video file scheduled for playing ([0010]-[0011], [0039], [0086], [0115], Fig. 2A, i.e., an upcoming scene with accompanying metadata to control and/or process video data for the display); 
configuring a video enhancement parameter for the target video segment ([0010]-[0011], [0039], [0066], [0074], i.e., metadata is received with the video data to adjust the video data for display); 
performing a video enhancement process on the target video segment according to the video enhancement parameter; and displaying the enhanced target video segment on the screen.” ([0010]-[0011], [0035], [0039], [0066], [0073]-[0074], Fig. 2A, i.e., metadata is used by the display subsystem to process video data for the display of the upcoming scene).
	Regarding claim 20, Messmer discloses “A non-transitory computer-readable medium ([0066], [0105], Fig. 9), comprising program instructions stored thereon for performing at least the following: 
obtaining a target video segment, the target video segment being one of a plurality of video segments pre-divided according to an obtained video file scheduled for playing ([0010]-[0011], [0039], [0086], [0115], Fig. 2A, i.e., an upcoming scene with accompanying metadata to control and/or process video data for the display);
configuring a video enhancement parameter for the target video segment ([0010]-[0011], [0039], [0066], [0074], i.e., metadata is received with the video data to adjust the video data for display);  
performing a video enhancement process on the target video segment according to the video enhancement parameter; and displaying the enhanced target video segment on the screen.” ([0010]-[0011], [0035], [0039], [0066], [0073]-[0074], Fig. 2A, i.e., metadata is used by the display subsystem to process video data for the display of the upcoming scene).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Messmer in view of Pantos et al. (US Pub. 2015/0350622), herein referenced as Pantos. 
Regarding claim 2, Messmer discloses “obtaining the video file scheduled for playing…” ([0043], [0074], [0104], Fig. 9,  i.e., video stream).
Messmer fails to explicitly disclose obtaining a plurality of keyframes of the video file scheduled for playing; and dividing the video file scheduled for playing into the plurality of video segments according to the plurality of keyframes, wherein each of the video segments comprises one of the plurality of keyframes and comprises non-keyframes between the one of the plurality of keyframes and a next keyframe.
Pantos teaches the technique of obtaining a plurality of keyframes of the video file scheduled for playing; and dividing the video file scheduled for playing into the plurality of video segments according to the plurality of keyframes, wherein each of the video segments comprises one of the plurality of keyframes and comprises non-keyframes between the one of the plurality of keyframes and a next keyframe ([0016], [0020]-[0023], [0032], Figs. 1, 4, i.e., a media asset is segmented, wherein the segments include an I-frame (keyframe) and P- and B-coded frames).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining a plurality of keyframes of the video file scheduled for playing; and dividing the video file scheduled for playing into the plurality of video segments according to the plurality of keyframes, wherein each of the video segments comprises one of the plurality of keyframes and comprises non-keyframes between the one of the plurality of keyframes and a next keyframe as taught by Pantos, to improve the video delivery and control system of Messmer for the predictable result of streaming and organization of coded video data among transmission of segments to support enhanced playback functions ([0002]).
Regarding claim 11, Messmer fails to explicitly disclose “wherein the dividing the video file scheduled for playing into the plurality of video segments according to the plurality of keyframes comprises: obtaining a play time point corresponding to each of the plurality of the keyframes; and dividing the video file scheduled for playing into the plurality of video segments based on the play time point corresponding to each of the plurality of the keyframes.”
Pantos teaches the technique of obtaining a play time point corresponding to each of the plurality of the keyframes; and dividing the video file scheduled for playing into the plurality of video segments based on the play time point corresponding to each of the plurality of the keyframes ([0004], [0020]-[0023], [0031]-[0032], [0038], i.e., a user of a client device may perform rewind and fast forward control functions by retrieving an enhanced playback segment). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining a play time point corresponding to each of the plurality of the keyframes; and dividing the video file scheduled for playing into the plurality of video segments based on the play time point corresponding to each of the plurality of the keyframes as taught by Pantos, to improve the video delivery and control system of Messmer for the predictable result of streaming and organization of coded video data among transmission of segments to support enhanced playback functions ([0002]).
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Messmer in view Atkins et al. (US Pub. 2016/0254028), herein referenced as Atkins.
Regarding claim 12, Messmer fails to explicitly disclose “wherein the configuring the video enhancement parameter for the target video segment comprises: obtaining description information of the target video segment; and obtaining the video enhancement parameter according to the description information.”
Atkins teaches the technique of obtaining description information of the target video segment; and obtaining the video enhancement parameter according to the description information ([0027]-[0028], [0035]-[0036], [0047]-[0051], [0073], i.e., each scene is associated with scene metadata including levels associated with actor’s faces or shadows in a scene).Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining description information of the target video segment; and obtaining the video enhancement parameter according to the description information as taught by Atkins, to improve the video delivery and control system of Messmer for the predictable result of mitigating artifacts from ambient conditions for a content creator ([0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Messmer in view Allen et al. (US Pub. 2010/0013855), herein referenced as Allen. 
Regarding claim 15, Messmer fails to explicitly disclose “wherein the image parameter optimization comprises at least one of exposure enhancement, noise reduction, edge sharpness, contrast enhancement, and saturation increment.”
Allen teaches the technique of providing wherein the image parameter optimization comprises at least one of exposure enhancement, noise reduction, edge sharpness, contrast enhancement, and saturation increment ([0011], [0036]-[0037], i.e., picture settings can include sharpness, noise reduction, contrast). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the image parameter optimization comprises at least one of exposure enhancement, noise reduction, edge sharpness, contrast enhancement, and saturation increment as taught by Allen, to improve the video delivery and control system of Messmer for the predictable result of automatically calibrate picture settings on a video display in accordance with configuration data embedded in a media stream ([0010]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Messmer in view Broome et al. (US Pub. 2014/0229636), herein referenced as Broome. 
Regarding claim 16, Messmer discloses “obtaining the video file scheduled for playing…” ([0043], [0074], [0104], Fig. 9,  i.e., video stream). 
Messmer fails to explicitly disclose dividing the video file scheduled for playing into the plurality of video segments according to a predefined time interval.
Broome teaches the technique of dividing the video file scheduled for playing into the plurality of video segments according to a predefined time interval ([0036]-[0037], [0046], [0049], Figs. 4A-B, i.e., a video file is fragmented such that each fragment has the same fragment length or duration). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of dividing the video file scheduled for playing into the plurality of video segments according to a predefined time interval as taught by Broome, to improve the video delivery and control system of Messmer for the predictable result of providing a scalable solution that allows for different types of media content to be transmitted ([0004]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Messmer in view Sharifi et al. (US Pat. 8,863,182), herein referenced as Sharifi.
Regarding claim 17, Messmer discloses “obtaining the video file scheduled for playing…” ([0043], [0074], [0104], Fig. 9,  i.e., video stream). 
Messmer fails to explicitly disclose the video file scheduled for playing comprising a plurality of sub-video files which are sequentially merged; and dividing the video file scheduled for playing into the plurality of video segments according to the plurality of sub-video files.
Sharifi teaches the technique of providing the video file scheduled for playing comprising a plurality of sub-video files which are sequentially merged; and dividing the video file scheduled for playing into the plurality of video segments according to the plurality of sub-video files (Col. 3 line 64-Col. 4 line 48,  Fig. 1, i.e., dynamically stitching video, such as an advertisement, within a video and transmitting the stitched video). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the video file scheduled for playing comprising a plurality of sub-video files which are sequentially merged; and dividing the video file scheduled for playing into the plurality of video segments according to the plurality of sub-video files as taught by Sharifi, to improve the video delivery and control system of Messmer for the predictable result of dynamically stitching a video without being dependent on control of the video player or transcoding (Col. 1 line 31-34).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 12, 2022